Citation Nr: 0210275	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  00-02 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to service connection for a degenerative 
meniscus tear of the left knee with chronic pain.

3.  Entitlement to service connection for degenerative 
arthritis of the right hip, with post-operative residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a January 2000 rating decision issued by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's service connection claims.  In May 2001 the Board 
remanded the appeal for further development.  The additional 
development requested is complete at this time, and the 
current appeal is again before the Board for final 
adjudication.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and all 
due process concerns as to the development of his claims have 
been addressed.  

2.  The veteran's service medical records consist of a 1954 
Report of Medical Examination, conducted for his release from 
active duty.  The 1954 examination report does not note 
disabilities of the cervical spine, left knee, or right hip.

3.  The evidence of record does not reveal that degenerative 
disc disease of the cervical spine is the result of an in-
service injury.

4.  The evidence of record does not reveal that a 
degenerative meniscus tear of the left knee with chronic pain 
is the result of an in-service injury.

5.  The evidence of record does not reveal degenerative 
arthritis of the right hip, with post-operative residuals, is 
the result of an in-service injury.

6.  The evidence of record does not reveal degenerative 
arthritis of the right hip, with post-operative residuals, to 
a compensable degree within one year from the veteran's 
discharge from active duty.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303 (2001).

2.  Degenerative meniscus tear of the left knee with chronic 
pain was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001).

3.  Degenerative arthritis of the right hip, with post-
operative residuals, was not incurred in or aggravated by 
active duty and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Initially, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. Seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable with regard to this 
case, the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his service 
connection claims.  In accordance with the May 2001 Board 
remand, the veteran was specifically notified of the VCAA and 
the consequences of failing to report for a scheduled VA 
examination by letter in June 2001.  The June 2001 letter 
also notified the veteran that VA would make reasonable 
efforts to obtain evidence on his behalf, but that 
responsibility for the receipt of such evidence remained with 
him.  He was specifically notified of the law and regulations 
regarding the principles of service connection in the January 
2000 Statement of the Case (SOC) and in the November 2000 
Supplemental SOC (SSOC). 

Neither the veteran nor his representative has indicated the 
existence of any pertinent evidence that has not already been 
obtained or requested.  The RO has made all reasonable 
efforts to obtain relevant records adequately identified by 
the veteran; in fact, it appears that all evidence identified 
by the veteran relative to his service connection claims has 
been obtained and associated with the claims folder.  
Specifically, service medical records were requested.  While 
only a 1954 service examination report has been associated 
with his file, the veteran has indicated that he did not seek 
treatment for his injuries while in service so he is not 
prejudiced by the absence of service medical records.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Additionally, 
VA treatment records, private medical records, and the August 
2001 VA examination report have been associated with his 
claims folder.  There is more than sufficient evidence of 
record to decide his claims properly and fairly.  Therefore, 
it is not prejudicial to the veteran to proceed to adjudicate 
his claims on the current record.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990), Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).


II.  Service Connection Claims

The veteran contends that in 1952 he injured his neck, right 
hip, and left knee when he jumped a ditch during basic 
training.  He asserts that his neck, right hip, and left knee 
have bothered him since that incident and that service 
connection is therefore warranted.  After a complete and 
thorough review of the evidence of record, the Board cannot 
agree with his contentions and, as such, his service 
connection claims fail.

Service connection may be established for a disability 
resulting from a personal injury suffered or from a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  
Certain chronic diseases, including arthritis, are considered 
to have been incurred in service even though there is no 
evidence of such disease during the period of service when 
the chronic disease manifests to a compensable degree within 
one year from separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309 (2001).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  When service medical records are 
missing, the Board has a heightened obligation to provide an 
explanation of reasons or bases for its findings and to 
consider the benefit-of the-doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).

The veteran's service medical records only contain his June 
1954 Report of Medical Examination, conducted for his release 
from active duty.  The June 1954 examination report reflects 
that the veteran's neck and lower extremities were clinically 
evaluated as normal and that he was medically qualified for 
release from active duty.

Cervical Spine and Left Knee Claims

First, the Board will address the veteran's contention that 
he injured his neck and left knee when he fell while jumping 
a ditch in 1952.  In his September 1999 claim for benefits, 
the veteran specifically stated that his neck, hip, and knee 
conditions should be listed in his service medical records.  
In a June 2001 statement in support of his claim, the veteran 
again asserted that his service medical records would show 
his permanent injury to his knee while on active duty.  His 
service medical records from 1952 are not available.  When 
specifically asked by the VA examiner if he injured his neck 
or arm in service, the August 2001 VA examination report 
reflects that the veteran responded, "I take it was from 
being on the firing range."  The examination report also 
reflects that the veteran reported to the VA examiner that he 
did not receive treatment for his knee while in service.  The 
August 2001 examination report reflects that the VA examiner 
specifically asked the veteran if he had seen medics for his 
knee or neck and that the veteran responded no.

Even with careful consideration of the benefit-of-the-doubt 
rule, the Board cannot find that the evidence of record 
warrants service connection for the veteran's current 
cervical spine and left knee disabilities.  As previously 
noted, even though the veteran's service medical records from 
1952 are not available, there absence is not prejudicial to 
the veteran's claim as the August 2001 VA examination report 
reflects he indicated that he did not seek treatment for 
injuries to his neck (cervical spine) or left knee while in 
service.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The Board will assume for analysis purposes that injuries to 
his cervical spine and left knee did occur while in service, 
either, as the veteran has indicated, in basic training when 
jumping a ditch or from rifle practice.  Even so, an 
underlying in-service incident must have resulted in a 
disability to warrant service connection. See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

The evidence of record reveals that the veteran has current 
disabilities, or degenerative disc disease of the cervical 
spine and a degenerative meniscus tear of the left knee with 
chronic pain.  But the evidence of record does not reveal 
that the veteran's current cervical spine and left knee 
disabilities are as a result of an in-service injury.  The VA 
examiner specifically opined, after a review of the veteran's 
complete claims folder, taking a thorough history from the 
veteran, and physically examining the veteran, that is was 
not likely that the veteran's current neck and knee problems 
were incurred in or aggravated by his military service.  As 
such, the Board must find that the evidence of record is not 
so evenly balanced as to warrant service connection for the 
veteran's cervical spine and left knee disabilities.  See 
38 C.F.R. §§ 3.102, 3.303(d) (2001).  In fact, the 
preponderance of the evidence is against the veteran's 
service connection claims for his cervical spine and left 
knee disabilities.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Right Hip Claim

The veteran is essentially seeking service connection for his 
current disability of degenerative arthritis of the right 
hip, with post-operative residuals.  The veteran contends 
that his hip disability is a result of his 1952 fall.  The 
August 2001 VA examination report is silent as to whether or 
not the VA examiner questioned the veteran seeking in-service 
treatment for injuring his right hip.  Therefore, as the 
veteran's 1952 service medical records are not of record, the 
Board will also consider his service connection claim for his 
right as if such an injury did occur.  See 38 C.F.R. § 3.102 
(2001); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The veteran was discharged from active duty on June 9, 1954.  
His June 1954 Report of Medical Examination, conducted for 
his release from active duty, does not reveal a diagnosis of 
degenerative arthritis of the right hip.  Certain chronic 
diseases, including arthritis, are considered to have been 
incurred in service even though there is no evidence of such 
disease during the period of service when the chronic disease 
manifests to a compensable degree within one year from 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309 (2001).  The evidence of record first reveals 
degenerative arthritis in 1990.  A September 1990 letter 
between private physicians regarding the veteran reflects 
that X-rays showed "obliteration of his left hip joint 
consistent with advanced degenerative arthritis."  The rest 
of the September 1990 letter talks about the veteran's right 
hip, as does subsequent letters between the two private 
physicians.  Therefore, the Board will assume that "left 
hip" is a typographical error and assume the physician meant 
the right hip, as the rest of the medical evidence indicates.  
This point aside, the medical evidence reflects X-ray 
findings of advanced degenerative arthritis in 1990, more 35 
years from the veteran's discharge from active duty.  As the 
evidence of record does not reflect degenerative arthritis of 
the right hip to a compensable degree within one year from 
his June 1954 discharge from active duty, service connection 
based on a presumptive period for arthritis is not merited.  
See 38 C.F.R. §§ 3.307, 3.309 (2001).

Additionally, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  In the instant case, the September 1990 letter 
between private physicians suggests at first glance that the 
veteran degenerative arthritis of the right hip is due to an 
in-service injury.  But a closer inspection reveals that the 
private physician is merely relating the history given by the 
veteran when the private physician records, "[The veteran] 
relates, as you stated, an injury while in the service in the 
50's.  Since that time he has had gradually increasing right 
hip pain and loss of motion."  The letter cited just records 
the veteran's statements.  Evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  As such, statements relating the 
veteran's degenerative arthritis of the right hip, for which 
the evidence of record reveals he underwent a hip replacement 
in November 1990, is not competent medical evidence as the 
medical examiner did not add comment to the veteran's 
contentions.  See also Elkins v. Brown, 5 Vet. App. 474, 478 
(1998) (private physician must form an opinion on an 
independent basis).

In comparison, the VA examiner specifically opined in the 
August 2001 examination report, after a review of the 
veteran's complete claims folder, taking a thorough history 
from the veteran, and physically examining the veteran, that 
is was not likely that the veteran's current hip problems 
were incurred in or aggravated by his military service.  As 
such, the Board finds that the probative medical of record is 
not so evenly balanced as to indicate that the veteran's 
degenerative arthritis of the right hip, with post-operative 
residuals, is related to an in-service injury.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the veteran's service connection claim for 
degenerative arthritis of the right hip, with post-operative 
residuals.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

In conclusion, the Board notes, with specific regard to his 
contentions that his current disabilities were incurred in 
service, there is no indication that the veteran possesses 
the requisite medical knowledge or education to render a 
probative opinion involving medical diagnoses or medical 
causation.  His statements regarding his neck (cervical 
spine), left knee, and right hip disabilities are 
insufficient.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  As such, the Board finds that the veteran's 
statements regarding his current disabilities do not qualify 
as competent medical evidence to establish that his 
disabilities were incurred in service.


(CONTINUED ON NEXT PAGE)

ORDER

Service connection for degenerative disc disease of the 
cervical spine is denied.

Service connection for degenerative meniscus tear of the left 
knee with chronic pain is denied.

Service connection degenerative arthritis of the right hip, 
with post-operative residuals, is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

